Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2020 has been entered.

Status of the Claims
The Applicant’s Amendments to the claims received on 05/05/2022 is acknowledged.  The text of those sections of Title 35 U.S. Code not included in the action can be found in the prior office action.  Rejections or objections not addressed in this office action with respect to the previous office action are hereby withdrawn.

Claim(s) 1, 3-7, 9, 11-13, 17, 21-24, and 27 are pending.  Applicants have amended Claim(s) 1 and 7.  Claims 1-7, 9, 11-13, 17, 21-24, and 27 are hereby examined on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of this invention, the level of ordinary skill in the art is deemed to be at least that level of skill demonstrated by the patents in the relevant art.  Joy Technologies Inc. V. Quigg, 14 USPQ2d 1432 (DC DC 1990).
One of ordinary skill in the art is held in accountable not only for specific teachings of references, but also for inferences which those skilled in the art may reasonably be expected to draw.  In re Hoeschele, 160 USPQ 809, 811 (CCPA 1969).
In addition, one of ordinary skill in the art is motivated by economics to depart from the prior art to reduce costs consistent with desired product properties.  In re Clinton, 188 USPQ 365, 367 (CCPA 1976);In re Thompson, 192 USPQ 275, 277 (CCPA 1976).

Claims 1-7, 9, 11-13, 17, 21-24, and 27 stand rejected under 35 U.S.C. 103 as being unpatentable over Hug & Lysek, WO 2014/027012 A1 in view of Huang US 2012/0213713 and Amaechi, BT, Remineralization Therapies for Initial Caries Lesions, Curr Oral Health Rep (2015) 2:95–101.

In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Hug & Lysek teach the instant invention of the use of self-assembly peptides for dental care. The peptides of SEQ ID NO: 1 & 2 are taught, and peptides contained in the Markush of SEQ ID NO: 4 are embedded in SEQ ID NO: 1 & 2 at 100% identity. Application is to the tooth, see pages 6 and Claim 15. Application is prophylactic and preventative, thus not in need of a visit to the dentist. The state of the peptides in monomeric form for at least 1 minute is a property of the peptides in solution, and pH dependent, see pages 5 and 14, for example. While buffers are taught to be used, they are a preferred embodiment which does not teach it is required, see page 14 and last paragraph. Claims 17 and 21 are taught throughout, and the properties of Claim 17 are inherent as well as discussed. It must be monomeric to start with in the treatment.

Regarding the buffer being absent, in addition to the teaching that the buffer is preferred (as above), on page 23 one finds:
The composition obtained from step c) is a lyophilisate that is suitable for shipping and storing, as it is highly stable in that the peptides are protected from degradation or undesired self-assembly. Thus, in one embodiment of the method of the invention, the lyophilisate is dissolved in an aqueous solution to obtain a solution with a pH that is 0.1 to 0.5 pH units above the pH at which the peptide starts to undergo self-assembly comprising the peptide in its monomeric state. For example, when using the lyophilisate for treating a caries lesion, e.g. by a dentist, an aqueous solution, such as water, is added to the lyophilisates to obtain a final solution having a pH that is 0.1 to 0.5 pH units above the pH at which the peptide starts to undergo self-assembly comprising the peptide in its monomeric state. The lyophilisate is preferably dissolved in plain water, more preferably in deionized water. However, the lyophilisate may be dissolved in any kind of aqueous solution as long as the resulting solution has a pH that is 0.1 to 0.5 pH units above the pH at which the peptide starts to undergo self-assembly comprising the peptide in its monomeric state. In a preferred embodiment, the aqueous solution, such as water, will have an ionic strength corresponding to an electric conductance of less than 5 mS/cm at 25°C. In case a non-volatile buffer was present in the solution of step a) it is still present in the lyophilisate.

The difference between what is taught by the prior art and that instantly claimed is that while Hug & Lysek teaches the majority of invention as evidenced by the WO document applied, Hug & Lysek does not teach chewing gum (encapsulation), toffee, application time concentrations, those of Claims 7, 11-13, 22-27.

Huang teaches the incorporation of omega poly-unsaturated fatty acids for controlling and preventing dental caries into chewable/chewing tablets/chewing gum, see Claim 6 and paragraphs [0014]-[0017]. Toffee and chewing gum are considered a chewable “essentially solid” composition. Thus, Huang is teaching a method of delivering a therapeutic dental agent to the tooth via chewing gum. 

Amaechi teaches remineralization therapies for initial caries lesions. Early carries lesions are taught, see abstract for example. Amaechi teaches: 
“The most recent advancement in remineralization arsenal is the Curolox® Technology utilizing self-assembling peptides (P11-4) for regenerative treatment of early caries lesions. Products containing this peptide as the active ingredient are commercially available in Europe as a monomer, Curodont™ Repair (Credentis AG, Windisch, Switzerland). In this technology, the P11-4 monomers applied to an early caries lesion, diffuse into the subsurface micropores of the lesion and assemble under high ionic strength into a 3D-matrix (scaffold), which attracts calcium phosphate from saliva and templates de novo hydroxyapatite crystal formation around the matrix, i.e., triggering biomimetic mineralization that enables the regeneration of enamel and dentin [9, 10]. This process takes several weeks to accomplish remineralization of the treated lesion,” see page 97.

Amaechi also teaches casein phosphopeptide amorphous calcium phosphate
(Recaldent™) in the form of either a tooth paste or chewing gum. Amaechi teaches:
The CPP-ACP have been incorporated into sugar-free chewing gums, fluoride varnish, and dental cream (GC corporation) and is commercially available as Tooth Mouse (Asia/Australia) and MI paste (USA) …, see page 99. Thus, Amaechi is teaching of the use of toothpaste or chewing gum to deliver a therapeutic agent to the tooth. 

It would have been obvious to one of ordinary skill in the art to apply the invention through a chewing gum, or any other method of chewing as this applies the composition directly to the tooth/teeth as taught by Hug & Lysek, or substituting, for example, self-assembly peptides for CPP-ACP.  Chewing gum is a direct application to the tooth, as taught by Jani and Huang. One would have been motivated to use this chewing gum-based administration approach for ease of delivery of a beneficial compound to the tooth. One would have had a reasonable expectation of success in using chewing gum as well as the compositions taught for the purpose of treating or preventing further development of dental carries. As for Huang, one is simply substituting one compound useful for treating dental caries for another. The principle is the same for Jani for dental care, see paragraph [0138].

As set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980), “It is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose; the idea of combining them flows logically from their having been individually taught in prior art.”  Further, it is well established that duplicating components with similar functions within a composition is obvious; see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and M.P.E.P. § 2144.04. 

The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). Hug & Lysek provide the major rational for the treatment with Jani and Huang refining the administration. 

It would have been obvious to one skilled in the art at the time of invention to determine all operable and optimum components concentrations, time of delivery, time between delivery, time between solvating the peptides and administering them, pH, etc…, in the claimed in the claimed invention because these components are an art-recognized result-effective variable that is routinely determined and optimized in the medicinal and pharmaceutical arts. Generally, differences in concentration (Claims 1 and 7) or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). Hug and Lysek speak to concentrations, and they must be optimized, see page 13 for example. Concentration ranges and concerns are also found in the Jani and Huang references. Amaech teaches the therapy can go as long as a few week, reading on Claims 12 and 13. Regarding the concentrations, this is required first for safety and efficacy, but the can be tailored by the physician, see Ansel, PHARMACEUTICAL DOSAGE FORMS AND DRUG DELIVERY SYSTEMS: New Drug Development and Approval Process, 1999, 7 pages, see especially the highlighted segments which speak to reasons one dose for all may not be appropriate, inclusive of daily dosing to length of treatment. It is dependent on many conditions such as age, pharmacokinetics, etc ….
	Further, the concentration values of Claim 1 and Claim 7 are derived from paragraph [0083] where it discloses:
The peptide concentration in the dental care product of the invention may be between 0.1 to 50000 mg peptide/kg bulk product, e.g., 1-10000 mg peptide/kg bulk product, 5-1000 mg peptide/kg bulk product, preferably 20 to 500 mg peptide/kg bulk product or 33-100 mg peptide/kg bulk product. The concentration may also be about 100-300 mg/kg bulk product or about 200 mg/kg. The examples below show that such concentrations allow for penetration and concentration of self-assembling peptides in subsurface lesions.

Thus, the mg/kg appears to be the concentration that is within the delivery agent, chewing gum for example, and this is a optimizable component. One does not need more than required for a therapy and one does not need less than required for the therapy. This is something to be determined and not just a random parameter to just toss into the agent of delivery.  

The Supreme Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list, nor do they need to all be present to make a case for obviousness.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel based upon the findings of the prior art.

In the instant case, (A) above has been presented to demonstrate combining of prior art teachings to arrive at the instantly claimed invention. Further consideration shows that the combination for (A) also embraces (B), as well as (C), (D), (F) and (G). 

In conclusion, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s Arguments
Applicant’s arguments are found on page(s) 5-9 of the remarks filed 08/10/2021. 

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection. 
Applicants simply pick on each reference rather that looking at the rejection as a whole to which one of ordinary skill in the art would do to arrive at the instant invention and application of the peptides to dental care. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For example, Applicants state that Hug and Lysek does not teach how to produce a solid dental care composition such as a lozenge or chewing gun. This was stated by in the rejection and is why other references were used to form an obvious rejection over a primciple of using chewing gum as a delivery agent. Note that Applicants did not know how to make chewing gum either but cited the following:
Chewing gums of the invention may be hard or soft chewing gums. Soft chewing gums containing self-assembling peptides may be prepared, e.g., according to Shivang A Chaudhary et al., Int J Pharm Investig. 2012 July-September; 2(3); 123-133; Abolfazl Aslani et al., Adv Biomed Res. 2013, 2:72; Zumbe et al., 2001, British Journal of Nutrition 85, Suppl. 1, S31-S45 (in particular, FIG. 8); WO2014/152952A1; WO2006/127559A2 or WO2007/143989A1.

Hug and Lysek are not in the chewing gum business, but would look to other sources to complete the idea (invention) as Applicants did as a thoughtful scientist would. IN fact, looking to WO 2014/152952, and Table 11 and 12, one finds a gum with no perceptible water content for the center of the gum, but an outer crunchy portion with a 15% water content. There is no reason that something of this sort would not be applicable for a gum with the monomeric peptides in the core. Other examples can be found with no water content in the listing of components. 
	The remaining references are mischaracterized rather than looking to see that gum, among other solid, or semi-solid, composition that can be chewed can deliver a therapeutic agent. Principles are taught to arrive that the invention, but the arguments are more toward an anticipation rejection. Applicants attempt the address this in 
	The combination of the references is argued on pages 7-9, and unpredictability is raised. There a reasonable expectation of success that delivering peptides in a low moisture environment to one of higher moisture (saliva) that the monomeric peptides would form their structures on the tooth. This is just common sense. That the peptides are to be applied to the tooth to which they then self-assemble to provide the therapeutic outcome. To do this, one keeps the peptide in a low to no moisture environment such that they cannot form the assemble structure prior to application to the tooth.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).

Not only is the above relevant, but the following from the MPEP 2143 Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-10.2019]

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on common sense or ordinary ingenuity. In re Van Os, 844 F.3d 1359, 1361, 121 USPQ2d 1209, 1211 (Fed. Cir. 2017) ("Absent some articulated rationale, a finding that a combination of prior art would have been ‘common sense’ or ‘intuitive’ is no different than merely stating the combination ‘would have been obvious.’"). In this case, prior art was submitted to make an obviousness rejection, but common sense also is applicable in this invention between using gum, for example, to deliver monomeric peptides to the tooth. One of ordinary skill in the art arrive at the invention from the primary reference alone just simply using common sense and scientific reasoning from the treatment outcome of Hug & Lysek and the properties of the peptides. Every therapeutic application has it problems, and the problem to be solved in using chewing gum or toffee is not a daunting problem. It is believed that one of ordinary skill in the art would have arrived at the invention by using sound scientific reasoning and the teaching of the prior art. One is simply making adjustments from the primary reference to accommodate the properties of the peptides.
Lastly, the assertion of an unexpected result is not convincing, as the application was not thought to be an invention that was unpredictable from the beginning. It simply was an adaptation of teaching in the prior art that one of skill in the art would have arrived at through the teachings if the prior art, and sound scientific reasoning. 
Conclusion
No claims are allowed.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art contained in the reference of record can be applied in the next office action.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654

	/THOMAS S HEARD/             Primary Examiner, Art Unit 1654